Citation Nr: 1633329	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  14-28 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from January 19, 1977, to February 8, 1977. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2013 decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran contends that his military service caused his asthma.  He stated he was separated for this condition.  

The Veteran was afforded a VA examination in December 2012 where the Veteran was diagnosed with chronic obstructive pulmonary disease (COPD).  He stated "[w]hen I was in high school doing sports I couldn't breathe.  When I was in the military I was doing the exercises in boot camp and couldn't do them.  I don't remember if I went to medical or not.  I don't ever remember being diagnosed by a doctor as having asthma.  I went to [C]alifornia for boot camp.  I wasn't even in 6 weeks and was back home."

Upon examination, the VA examiner determined the Veteran's asthma clearly and unmistakably existed prior to service and was aggravated beyond its natural progression by an in-service, event, or illness.  The VA examiner explained: 

[The] Veteran[']s statement notes [shortness of breath] during football in high school, it 'appears' on the medical entrance exam that Veteran wrote "assmu," presumably meaning asthma.  There is a possibility that the Veteran had symptoms and had not been officially diagnosed with asthma prior to entrance into service.  When entering active duty and performing boot camp, high physical activity, symptoms of an undiagnosed asthma would be exacerbated and worsen the condition. 

The Board finds this examination and opinion is inadequate.  First, it is unclear whether the Veteran has a diagnosis of asthma.  While the VA examiner stated the Veteran's asthma existed prior to service and worsened, according to the VA examination report,  it does not appear that the Veteran has a diagnosis of asthma.  Second, although the VA examiner opined the Veteran's asthma "clearly and unmistakably existed prior to service and was aggravated beyond its natural progression", according to the rationale, the VA examiner stated "there is a possibility" the Veteran had symptoms of asthma prior to service.  The Board finds that these statements are not consistent.  Therefore, an addendum opinion clarifying the diagnosis and the rationale is necessary.

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the claims file.

2. Following completion of the above, request an addendum opinion from the same VA examiner who conducted the December 2012 examination.  The VA examiner is asked to clarify whether the Veteran currently has a diagnosis of asthma.  If the Veteran does have diagnosis of asthma, the  VA examiner is requested to assess the following:

a. Based upon a careful review of the record, to include the service treatment records and multiple notations on the enlistment examination report, VA and private medical records, and lay statements, did the Veteran manifest asthma during the period of service from January 1977 to February 1977?  If so, did any such disorder clearly and unmistakably pre-exist the Veteran's entry into active duty in January 1977?

b. If so, is there clear and unmistakable evidence that any pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service? If there was an increase in severity of the pre-existing asthma during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression? 

c. If clear and unmistakable evidence does not exist that asthma both pre-existed service and was not aggravated during service, is it at least as likely as not (i.e., at least a 50 percent probability) that any currently diagnosed disability is related to or had its onset during the Veteran's period of active duty from January 1977 to February 1977?

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided, the VA examiner should provide a fully reasoned explanation.

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The claims folder must be available for review and pertinent documents therein reviewed by the examiner in conjunction with the examination and this fact should be acknowledged in the report. 

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3. Upon completion of the above, review the examination report(s) to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any necessary corrective action.  38 C.F.R. § 4.2.

4. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

